     Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


CHRISTOPHER MEIDL, on his own behalf                          CIVIL ACTION NO.
and on behalf of all others similarly situated,               3:15 CV 01319 (JCH)

        Plaintiff,

        v.

AETNA INC., and AETNA LIFE INSURANCE                  :
COMPANY,

        Defendants.

                                 SETTLEMENT AGREEMENT


        This Settlement Agreement (the "Settlement Agreement" or "Settlement"), dated as of

February 15, 2019, is made and entered into by and among Plaintiff Christopher Meidl

("Plaintiff") and the members of the certified class (the "Class"; together, "Plaintiffs"); and

Defendants Aetna Inc. and Aetna Life Insurance Co. ("Defendants," "Aetna Defendants," or

"Aetna") (with Plaintiff and Aetna Defendants collectively referred to herein as the "Parties").

                      I.      BACKGROUND OF THE LITIGATION

       In this lawsuit (the "Action"), Plaintiff claims, on behalf of the Class, that Aetna violated

the Employee Retirement Income Security Act of 1974 ("ERISA") and breached the terms of

employee welfare benefit plans by improperly denying coverage for Transcranial Magnetic

Stimulation ("TMS") to treat major depression based on an Aetna coverage policy that found

TMS to be an experimental, investigational, or unproven treatment. In the operative complaint,

Plaintiff asserts claims for benefits under 29 U.S.C. § 1132(a)(1)(B) and claims for injunctive

and other equitable relief under 29 U.S.C. § 1132(a)(3).



                                                  1
                                                                                              6732821.1
       Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 2 of 25


EXECUTION COPY


        In May 2017, the Court granted Plaintiff's motion for class certification under Rule

23(b)(1) and (b)(2). Dkt. No. 114. In October 2018, the Court denied Aetna's motion for

summary judgment. Dkt. No. 169. Aetna denies the material allegations of the complaint and

denies that the Class is entitled to the benefits, injunctive relief, or other remedies it seeks.

        After the Court's summary judgment decision, the Parties engaged in arms-length, good

faith settlement discussions and exchanged settlement demands and offers. On January 10, 2019,

after a day-long settlement conference with Magistrate Judge Merriam, the Parties reached an

agreement in principle. On January 17, 2019, the Parties executed a term sheet. After Judge

Merriam entered an order authorizing Aetna to provide Plaintiff with confirmatory information,

Dkt. No. 201, Aetna provided Plaintiff with that additional information concerning the claims for

TMS coverage made by Class members—both denied post-service claims and denied pre-

authorization requests—and the percentage of billed charges paid by Aetna on paid TMS claims.

Based on that confirmatory information, as well as the extensive discovery record in the Action,

and the Parties' arms-length discussions, the Parties now enter the settlement embodied in this

Settlement Agreement (the "Settlement"). The Parties are agreeing herein to settle, compromise,

and fully resolve all Released Claims, in exchange for the consideration provided in this

Settlement.

                  II.     TERMS AND AGREEMENT OF SETTLEMENT

        NOW, THEREFORE, IT IS HEREBY AGREED by and among Plaintiffs and Aetna

Defendants, by and through their respective counsel, as follows:

A. Definitions.

    1. As used in this Settlement, the following terms have the meanings specified below:

        1.1     "Affiliated Entities" means (i) any current, former, or future direct or indirect




                                                                                                    673282 L 1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 3 of 25

EXECUTION COPY

          parents, subsidiaries, or affiliates of Defendants; (ii) any employees, agents,

          representatives, contractors, administrators, officers or directors of Defendants or

          their direct or indirect parents, shareholders (all natural persons in the definition

          of Affiliated Entities are collectively referred to as "Affiliated Individuals"); (iii)

          any corporations in which any such Affiliated Entity or Affiliated Individual is a

          shareholder in excess of 5%, employee, officer or director; (iv) any partnerships

          or any other unincorporated forms of business, or limited liability companies, in

          which any Affiliated Entity or Affiliated Individual owns an interest in excess of

          5%; (v) any employee welfare benefits plans (including any self-funded or

          insured plans) in which any Plaintiff or Class member participates or participated;

          (vi) any fiduciary, recordkeeper, claims administrator, plan sponsor, or plan

          administrator of such employee welfare benefits plans; (vii) any trusts of which

          any Affiliated Entity or Affiliated Individual is a grantor, trustee, or beneficiary;

          and (viii) any independent review organization that reviewed any claims for

          benefits or requests for coverage for TMS for any Class member. Affiliated

          Entities also means any corporations, business entities, partnerships or other

          unincorporated forms of business, or limited liability companies, that are

          controlled directly or indirectly by Defendants, Affiliated Entities, or Affiliated

          Individuals, or that are directly or indirectly under "common control" with

          Defendants, Affiliated Entities, or Affiliated Individuals as that term is defined

          under ERISA Section 4001(a)(14)(B), 29 U.S.C. § 1301(a)(14)(B).

    1.2   "Class" means the class certified by the Court (Dkt. No. 114 at 52):

          [A]ll participants or beneficiaries in Aetna Plans administered by
          Aetna (or any of its operating divisions) who, from September 3,


                                             3
                                                                                           6732821.1
    Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 4 of 25


EXECUTION COPY

          2009, to July 29, 2016, were denied health insurance coverage for
          TMS for the treatment of major depression using one of the codes
          for Experimental, Investigational, or Unproven Services. The TMS
          Class includes both persons whose post-service claims for
          reimbursement were denied and persons whose pre-service
          requests that Aetna confirm coverage for TMS were denied.

    1.3   "Class Counsel" means D. Brian Hufford, Jason S. Cowart, and Andrew N.

          Goldfarb of Zuckerman Spaeder LLP and Meiram Bendat of Psych-Appeal, Inc.

    1.4   "Class List" means the list of names and last known mailing addresses of all Class

          members whom Aetna Defendants are able to identify using their best efforts by

          twenty (20) days after the date on which the Preliminary Approval Order is

          entered by the Court.

    1.5   "Class member" means a person who is a member of the Class, except that a

          member of the Class shall cease to be a Class member if that person submits a

          valid Opt-Out Form or is otherwise excluded from the Class by Order of the

          Court.

    1.6   "Class Period" means the period from September 3, 2009 to July 29, 2016.

    1.7   "Class representative" means Christopher Meidl.

    1.8   "CPB 469" means Aetna's Clinical Policy Bulletin No. 469: Transcranial

          Magnetic Stimulation and Cranial Electrical Stimulation.

    1.9   "Effective Date," or the date upon which the Settlement embodied in this

          Settlement becomes effective, means the date on which the Order of Final

          Approval of Settlement, substantially in the form of Exhibit C to this Settlement,

          becomes final as a matter of law (which the Parties hereby deem to be thirty-five

          (35) days after entry of the judgment if no appeal is filed). If an appeal is filed, the

          Effective Date shall be the date on which the final mandate is issued affirming the



                                                                                           6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 5 of 25

EXECUTION COPY

           judgment.

    1.10   "Incentive Amount" means an award to the Class representative, to be paid out of

           the Settlement Amount. Plaintiff intends to request an Incentive Amount of

           twenty thousand dollars ($20,000).

    1.11   "Individual Share" means the amount of the Settlement Fund allocated and paid to

           each of the Class members, as determined by the Settlement Administrator in

           accordance with the Plan of Allocation and settlement administration process

           described in this Settlement.

    1.12   "Notice of Proposed Settlement" means the Notice of Proposed Settlement of

           Class Action and Fairness Hearing, substantially in the form attached hereto as

           Exhibit B.

    1.13   "Person" means an individual, corporation, partnership, limited partnership,

           association, joint stock company, estate, legal representative, trust, unincorporated

           organization, and any other type of legal entity, and their spouses, heirs,

           successors, predecessors, representatives, or assigns.

    1.14   "Plan of Allocation" means the Plan of Allocation to be proposed by Plaintiff and

           approved by the Court.

    1.15   "Preliminary Approval Order" means the order to be entered by the Court,

           substantially in the form attached hereto as Exhibit A, that among other things

           preliminarily approves the terms and conditions of this Settlement, directs that

           notice of the proposed Settlement and Fairness Hearing be provided to the Class,

           and schedules a Fairness Hearing concerning the final approval of the Settlement.




                                             5
                                                                                         6'732'821.1
    Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 6 of 25


EXECUTION COPY

    1.16    "Released Claims" means any and all past, present and future claims, actions,

            causes of action, rights or liabilities, costs, expenses, losses, debts, or claims,

            regardless of forum, contingent or non-contingent, accrued or unaccrued, known

            or unknown, arising out of or related to: (i) a denial of health insurance coverage

            for TMS for the treatment of major depression (including any requests associated

            with a diagnosis of major depression, even if there were also other non-depression

            diagnoses) during the Class Period, including post-service claims for

            reimbursement and pre-service requests that Aetna confirm coverage; or (ii) any

            challenge to the development or application of any iteration of CPB 469 in effect

            prior to July 29, 2016. Released Claims include, but are not limited to, any and all

            claims, actions, rights or causes of action arising under federal, state, or local

            statutory or common law or mandate that were raised or could have been raised in

            the Action concerning any statutory rights under ERISA or coverage for TMS

            under the terms of an employee benefits plan insured or administered by Aetna

            during the Class Period.

     1.17   "Settlement Administrator" means the entity appointed by the Court to perform

            the notice and settlement administration duties described in this Settlement as

            overseen by Class Counsel. In the motion for preliminary approval, Plaintiff and

            Class Counsel shall propose and recommend a Settlement Administrator to the

            Court with experience handling cases that involve protected health information

            ("PHI"), as defined by 45 C.F.R. § 160.103 and applicable state laws.

     1.18   "Settlement Amount" means six million two hundred thousand dollars

            ($6,200,000). The Parties agree that the Settlement Amount will be maintained



                                                6
                                                                                              6732821.1
    Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 7 of 25

EXECUTION COPY


             and held by the Settlement Administrator as a fund for purposes of making

             payments pursuant to an Order granting Final Approval to the Settlement and the

             Court-approved Plan of Allocation. The Parties agree that the Settlement Amount

             is intended to be a "Qualified Settlement Fund" under Section 468B of the

             Internal Revenue Code of 1986, as amended and Treas. Reg. §1.468B-1, 26

             C.F.R. § 1.468B-1, et seq., and will be administered by the Settlement

             Administrator as such. The Parties agree to cooperate with the Settlement

             Administrator and one another to the extent reasonably necessary to carry out the

             provisions of this section.

      1.19   "Settlement Fund" means the amount of the Settlement Amount, after the

             deduction of Class Counsel's costs and attorneys' fees, the Settlement

             Administrator's expenses and fees, and the Incentive Amount.

B. Operative Terms of Settlement

      2.1    The Parties will work cooperatively in filing and submitting all appropriate

             motions and proposed orders with the Court in order to obtain preliminary and

             final approval of the Settlement.

      2.2    Class Counsel will retain and oversee the Settlement Administrator appointed by

             the Court.

      2.3    Within twenty (20) days after the Preliminary Approval Order is entered by the

             Court, Aetna will provide the Class List to the Settlement Administrator as

             authorized by the Court in that Preliminary Approval Order.

      2.4    Within sixty (60) days after the Preliminary Approval Order is entered by the

             Court, the Settlement Administrator will, pursuant to this Settlement and the



                                                 7
                                                                                            6732821.1
    Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 8 of 25


EXECUTION COPY


          Preliminary Approval Order, and under the supervision of Class Counsel, cause

          the individuals listed on the Class List to be notified either (i) by mailing the

          Notice of Proposed Settlement by first-class U.S. mail to each person's last

          known address as determined by the Settlement Administrator by "presorting" the

          addresses provided to the Settlement Administrator by Aetna, i.e., checking and

          updating those addresses using the National Change of Address database

          maintained by the United States Postal Service; or (ii) by providing the Notice of

          Proposed Settlement using another method that satisfies Rule 23. To the extent a

          Notice of Proposed Settlement sent by U.S. mail is returned because the addressee

          is no longer found at the address to which the notice was sent (or for any other

          reason), the Settlement Administrator will use its best efforts to obtain correct

          current addresses and thereafter remail the Notice of Proposed Settlement by first-

          class U.S. mail.

    2.5   Should the Court grant preliminary approval to the Settlement, then the following

          provisions also apply:

          (a)     At such time as the Settlement Administrator causes the individuals listed

                  on the Class List to be mailed the Notice of Proposed Settlement via U.S.

                  mail or to receive the Notice of Proposed Settlement by another acceptable

                  method under Rule 23 as required under Section 2.4, the Notice of

                  Proposed Settlement will include the Opt-Out of Settlement Form ("Opt-

                  Out Form"), as approved by the Court, to the Class.

          (b)     In order for a member of the Class to be excluded from the Class, the

                  member of the Class must request exclusion by sending a complete,



                                             8
                                                                                              6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 9 of 25

EXECUTION COPY


                 signed, and valid Opt-Out Form to the Settlement Administrator at the

                 address described in the Notice of Proposed Settlement, and the Opt-Out

                 Form must be postmarked no later than forty (40) days after the Notice of

                 Proposed Settlement is mailed or otherwise provided. With regard to any

                 member of the Class who submits a timely and valid Opt-Out Form, that

                 member of the Class shall be excluded from the Class, shall not be a Class

                 member, and shall not be entitled to participate in the Settlement.

    2.6   The Settlement Administrator will keep confidential from all persons, except as

          authorized in writing by a Class member or as ordered by the Court, the Class List

          and all other PHI of members of the Class, which includes names, addresses, and

          any other personally identifiable information that can be used on its own or

          combined with other information to identify, contact, or locate an individual, or to

          identify an individual in context. The Settlement Administrator shall maintain a

          unique member identifier system so that it can communicate with Class members,

          Class Counsel, Aetna, and Aetna's counsel to the extent needed to provide the

          necessary reports in Section 2.13 and to facilitate settlement administration. Any

          permitted disclosures of Class member information under this Section or any

          other section of the Settlement shall be limited to the minimum necessary to

          satisfy the Settlement's requirements. Class members who ask the Settlement

          Administrator for contact information for Class Counsel shall be provided such

          information and a form prepared by the Settlement Administrator through which

          the Class member can authorize the Settlement Administrator to share his or her

          identity and/or PHI with Class Counsel to assist in answering questions or in



                                           9
                                                                                         6732821.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 10 of 25


EXECUTION COPY

          facilitating the Settlement. Without limitation of the foregoing limitations and

          restrictions, Class Counsel will ensure that the Settlement Administrator executes

          an agreement substantially in the form of Exhibit A to the Discovery

          Confidentiality Order in the Action (D.E. 59), and all permitted disclosures of

          Class members' information under this Settlement shall be subject to the

          additional protections governing Confidential Health Information in that order.

          Within sixty (60) days after completion of all payments and related settlement

          administration by the Settlement Administrator, the Settlement Administrator

          shall destroy the Class List and any PHI related to this Settlement and provide a

          written certification of same to Class Counsel and Aetna's counsel.

    2.7   Within thirty (30) days after the date of the Preliminary Approval Order, in

          consideration of the releases and dismissals under this Settlement, Aetna will pay

          $150,000 of the Settlement Amount (the "Initial Amount") into an account

          administered by the Settlement Administrator ("the Initial Amount Account"),

          subject to completion of necessary documentation, including W-9 forms. The

          Parties will cooperate to execute an appropriate escrow agreement for the Initial

          Amount Account within fifteen (15) days after execution of this Settlement.

          Should the Settlement not obtain final approval from the Court, the Initial

          Amount shall be returned within ten (10) court days, less amounts incurred by the

          Settlement Administrator after entry of the Preliminary Approval Order for

          Settlement administration activities, including notice costs.

    2.8   Within thirty (30) days after the Effective Date, in consideration of the releases

          and dismissals under this Settlement, Aetna will pay the Settlement Amount less



                                           10
                                                                                         6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 11 of 25

EXECUTION COPY


           the Initial Amount into the account administered by the Settlement Administrator,

           subject to completion of necessary documentation, including W-9 forms.

     2.9   The Settlement Amount, after reduction for notice costs, will first be used to pay

           Class Counsel's costs and expenses. Class Counsel will then be paid the Court-

           approved portion of the remaining Settlement Amount as their attorneys' fees,

           which Class Counsel represents will be at most one-third of the Settlement

           Amount. The Class representative will then be paid the Incentive Amount in the

           amount approved by the Court. Class Counsel also will seek the Court's approval

           for payment of attorneys' fees immediately upon payment by Aetna of the

           Settlement Amount following the Effective Date, notwithstanding the existence of

           any collateral attack on the Settlement or any part thereof. In the event that, as the

           result of any successful collateral attack, the award of attorneys' fees or costs is

           reduced or reversed, Class Counsel shall make appropriate refunds or repayments

           to the Settlement Fund, plus interest actually accrued, within thirty (30) days of

           such reduction or reversal, which obligation shall survive the execution, delivery,

           and/or termination of this Settlement. Aetna shall take no position on any of the

           applications discussed in this Section. Any denial or modification by the Court of

           the payment amounts discussed in this Section shall not invalidate or result in

           termination of the Settlement.

    2.10   Defendants shall have no liability or responsibility for any payments, fees, or

           costs under the Settlement aside from the Settlement Amount. Under no

           circumstances shall Defendants be required to pay any amounts in furtherance of




                                            11
                                                                                          6732821.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 12 of 25


EXECUTION COPY

           this Settlement and its administration other than the payment of the Settlement

           Amount.

    2.11   The Settlement Administrator will, inter alia, administer the Settlement and make

           payments to the Class members pursuant to this Settlement, the Preliminary

           Approval Order, and the Order of Final Approval of Settlement (including the

           Plan of Allocation approved therein). Defendants shall play no role in, and will

           have no liability for, the administration of the Settlement or in determining the

           sufficiency of claims or the amount of claims under the Settlement. The

           Settlement Administrator's responsibilities shall include all administrative,

           accounting, and tax compliance matters related to settlement payments and

           administration.

    2.12   Expenses related to the administration of the Settlement and fees of the Settlement

           Administrator are to be paid from the Settlement Amount.

    2.13   The Settlement Administrator will maintain a complete and accurate record of all

           payments or anticipated payments to Class members, as well as all valid Opt-

           Outs, using the unique identifier for each Class member discussed in Section 2.6,

           as well as all claims, preauthorization requests and particular health plans to

           which each such payment, anticipated payment, or Opt-Out relates, which shall be

           subject to examination by Class Counsel and Aetna's counsel on reasonable

           notice. At least seven (7) days prior to the filing of a motion for final approval, the

           Settlement Administrator will provide Aetna's counsel with a copy of the

           schedule of anticipated payments as it exists at that point in time. An updated




                                             12
                                                                                             6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 13 of 25

EXECUTION COPY

           copy of this report will also be provided to Aetna and its counsel upon completion

           of all payments under this Settlement.

    2.14   Aetna agrees not to challenge any claims for payments from the Settlement Fund

           by Class members, or any determinations made by the Settlement Administrator,

           so long as they are made substantially in accordance with the Order of Final

           Approval of Settlement (including the Plan of Allocation approved therein).

    2.15   No Class member shall have any claim against Class Counsel, the Settlement

           Administrator, Defendants' counsel, or Defendants or their Affiliated Entities

           based upon any distribution made substantially in accordance with the Order of

           Final Approval of Settlement (including the Plan of Allocation approved therein).

    2.16   Upon the Effective Date, Class members, on their own behalf and on behalf of

           any of his or her respective predecessors, successors, assigns, assignors,

           representatives, attorneys, agents, trustees, insurers, heirs, estates, beneficiaries,

           executors, administrators, and any natural, legal, or juridical person or entity to

           the extent he, she, or it is or will be entitled to assert any claim on behalf of any

           Class member (the "Releasing Parties"), will fully, finally, and forever release,

           relinquish, and discharge all of the Defendants and their Affiliated Entities from,

           and shall forever be enjoined from prosecution of Defendants and their Affiliated

           Entities for, any and all Released Claims.

    2.17   With regard to the release described above, Class members expressly

           acknowledge certain principles of law applicable in some states, such as Section

           1542 of the Civil Code of the State of California, which provide that a general

           release does not extend to claims that a creditor does not know or suspect exists in



                                             13
                                                                                             6732821.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 14 of 25


EXECUTION COPY

           his or her favor at the time of executing the release, which if known by him or her

           must have materially affected his or her settlement with the debtor. Class

           members expressly waive all rights related to the Released Claims under Section

           1542 of the Civil Code of the State of California, which reads as follows:


                  A GENERAL RELEASE DOES NOT EXTEND TO
                  CLAIMS WHICH THE CREDITOR DOES NOT
                  KNOW OR SUSPECT TO EXIST IN HIS OR HER
                  FAVOR AT THE TIME OF EXECUTING THE
                  RELEASE, WHICH IF KNOWN BY HIM OR HER
                  MUST HAVE MATERIALLY AFFECTED HIS OR
                  HER SETTLEMENT WITH THE DEBTOR.


           Class members acknowledge that they may have claims that are covered by the

           terms of the Settlement that they have not yet discovered. Class members

           acknowledge that they intend to release any and all such known, unknown or

           unsuspected Released Claims. Notwithstanding the choice of law provision in the

           Settlement, to the extent that California or other law may be applicable and

           enforceable, Class members hereby agree that the provisions of Section 1542 of

           the Civil Code of the State of California and all similar federal or state laws,

           rights, rules, or legal principles of any other jurisdiction that may be applicable

           here are hereby knowingly and voluntarily waived and relinquished by Class

           members, and Class members agree and acknowledge that this provision is an

           essential term of the Settlement and this release.

    2.18   If, prior to final approval of the Settlement and before the expiration of the

           deadline for submitting an Opt-Out Form, a Class member initiates a separate

           action raising one or more Released Claims, (i) Aetna shall provide a copy of the

           Preliminary Approval Order to counsel for the plaintiff in such action; and (ii) the


                                             14
                                                                                              6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 15 of 25

EXECUTION COPY


           plaintiff in such action shall within ten (10) days of receiving the Preliminary

           Approval Order or the deadline for submitting a valid Opt-Out Form, whichever

           is earlier, withdraw the complaint without prejudice or submit a valid Opt-Out

           Form. Class Counsel agree to cooperate in good faith with the Aetna Defendants

           as necessary to notify such Class member about this Action.

    2.19   Plaintiff and Class Counsel shall not disparage Defendants in relation to the

           Action or the subject matter thereof; nor shall Defendants as companies, or

           employees of Defendants who were directly involved in defending the Action, or

           Defendants' counsel, disparage Plaintiff or Class members in relation to the

           Action or the subject matter thereof. Plaintiff and Class Counsel may discuss the

           Settlement with Class members. Statements reflecting or referring to information

           in the public record of the Action, and statements of the Parties or their counsel

           that they are pleased that the matter has been resolved, shall not constitute

           disparagement in violation of this paragraph.

    2.20   Any change in law arising after the date of this filing will not be relied upon by

           any party as a basis for refusing to carry out the terms of this Settlement.

    2.21   Attached as Exhibit D to this Settlement are forms of notice under the Class

           Action Fairness Act of 2005 ("CAFA Notices"). The Parties agree, subject to the

           Court's approval, that Aetna shall mail the CAFA Notices within ten (10) days

           after the Settlement is filed with the Court, and that upon mailing of the CAFA

           Notices, Aetna will have complied with the notice requirements of CAFA.




                                            15
                                                                                           6732821.1
     Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 16 of 25


EXECUTION COPY

C. The Preliminary Approval Order.

   3. After execution of this Settlement, the Parties shall request the Court to enter the

      Preliminary Approval Order, substantially in the form of Exhibit A to this Settlement,

      providing for, inter alia, preliminary approval of, notice of, and hearing on the proposed

      Settlement ("Fairness Hearing"). The Fairness Hearing shall occur at a date and time

      designated by the Court, but no sooner than one hundred twenty-five (125) days after the

      Preliminary Approval Order is entered by the Court (to account for the CAFA Notices

      and other interim steps described herein). The Preliminary Approval Order shall, inter

      alia, specifically include provisions that:

      3.1     Preliminarily approve the Settlement as set forth in this Settlement, subject to

              further hearing and determination under Rule 23(e);

      3.2     Approve the written Notice of Proposed Settlement substantially in the form of

              Exhibit B hereto;

      3.3     Appoint the Settlement Administrator;

      3.4     Authorize Aetna and its counsel to receive and to disclose information about

              Class members and their claims, including PHI necessary for settlement

              administration, to the Settlement Administrator and Class Counsel in order to

              effectuate notice and implement the Settlement;

      3.5     Direct the Settlement Administrator to issue the Notice of Proposed Settlement to

              the individuals listed on the Class List via mail or another method of notice that

              satisfies Rule 23;

      3.6     Find that the method of providing the Notice of Proposed Settlement pursuant to

              this Settlement constitutes the best notice practicable under the circumstances,



                                                16
                                                                                             6732821.1
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 17 of 25

EXECUTION COPY

           and that the Notice of Proposed Settlement fully satisfies the requirements of due

           process and the Federal Rules of Civil Procedure;

    3.7    Prior to final approval of the Settlement and after the expiration of the deadline

           for submitting an Opt-Out Form, preliminarily enjoin Class members from

           asserting any Released Claims against Defendants or Affiliated Entities, pending

           a decision by the Court on final approval of this Settlement.;

    3.8    Set a deadline for Plaintiff to file a motion for attorneys' fees and costs and the

           Incentive Amount that shall be 21 days prior to the deadline for submission of

           Opt-Out Forms or objections;

    3.9    Schedule the Fairness Hearing to be held by the Court and a deadline for filing of

           a motion for final approval, to be no later than ten (10) days prior to the Fairness

           Hearing, to address at least the following matters: whether the Settlement and

           Plan of Allocation should be finally approved as fair, reasonable, and adequate,

           whether the motion by Plaintiff for attorneys' fees and costs and the Incentive

           Amount should be granted, and whether an order finally approving the Settlement

           and the Plan of Allocation should be entered;

    3.10   Provide that no objection to the Settlement shall be heard and no papers submitted

           in support of said objection shall be received and considered by the Court at the

           Fairness Hearing unless the objection and reasons therefor, along with copies of

           any supporting papers, are filed with the Clerk of the Court and served on the

           Parties to this Settlement within forty (40) days of the mailing or providing of the

           Notice of Proposed Settlement;




                                            17
                                                                                          6732821.1
     Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 18 of 25


EXECUTION COPY

      3.11   Provide that the Fairness Hearing may be continued from time to time by Order of

             the Court if necessary, and without further notice to the Class; and

      3.12   Approve the form of CAFA Notices, which the Court determines comply with the

             requirements of CAFA and which, upon mailing, will discharge Defendants'

             obligations pursuant to CAFA, and direct the Aetna Defendants to mail the CAFA

             Notices within ten (10) days of filing of the Settlement.

D. Order of Final Approval of Settlement.

   4. Upon approval by the Court of the Settlement embodied in this Settlement, an Order of

      Final Approval of Settlement shall be entered by the Court, substantially in the form of

      Exhibit C hereto, which shall, inter alia:

      4.1    Finally approve the Settlement set forth in this Settlement;

      4.2    Adjudge that the Settlement is fair, reasonable, and adequate to the Class;

      4.3    Dismiss the Action against Defendants with prejudice;

      4.4    Adjudge that Class members shall be deemed conclusively to have released and

             waived any and all Released Claims against Defendants and their Affiliated

             Entities;

      4.5    Bar and permanently enjoin all Class members from prosecuting any and all

             Released Claims against Defendants or their Affiliated Entities;

      4.6    Include an order on Plaintiff's and Class Counsel's requests (which Defendants

             do not and will not oppose) for an award of attorneys' fees, costs, expenses, and

             the Incentive Amount to the named Plaintiff (it being the intention of the Parties

             that the final judgment document include the award of attorneys' fees, costs,

             expenses, and the Incentive Amount to the named Plaintiff);



                                                   18
                                                                                           67328211
  Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 19 of 25

EXECUTION COPY


    4.7   Reserve exclusive jurisdiction, without affecting the finality of the Order entered,

          with regard to:

          (a)    Implementation of this Settlement;

          (b)    Disposition of the Settlement Fund; and

          (c)    Enforcement and administration of this Settlement, including the release

                 provisions thereof;

    4.8   Find that notice to the appropriate state and federal officials has been provided as

          required by CAFA and that Defendants have satisfied their obligations pursuant to

          28 U.S.C. § 1715;

    4.9   Find as follows: With regard to the release described in Paragraph 4.5, Class

          members expressly acknowledge certain principles of law applicable in some

          states, such as Section 1542 of the Civil Code of the State of California, which

          provide that a general release does not extend to claims that a creditor does not

          know or suspect exists in his or her favor at the time of executing the release,

          which if known by him or her must have materially affected his or her settlement

          with the debtor. Class members expressly waive all rights related to the Released

          Claims under Section 1542 of the Civil Code of the State of California, which

          reads as follows:

                 A GENERAL RELEASE DOES NOT EXTEND TO
                 CLAIMS WHICH THE CREDITOR DOES NOT
                 KNOW OR SUSPECT TO EXIST IN HIS OR HER
                 FAVOR AT THE TIME OF EXECUTING THE
                 RELEASE, WHICH IF KNOWN BY HIM OR HER
                 MUST HAVE MATERIALLY AFFECTED HIS OR
                 HER SETTLEMENT WITH THE DEBTOR.
          Class members acknowledge that they may have claims that are covered by the

          terms of the Settlement that they have not yet discovered. Class members


                                           19
                                                                                        6732821.1
     Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 20 of 25


EXECUTION COPY


             acknowledge that they intend to release any and all such known, unknown or

             unsuspected Released Claims. Notwithstanding the choice of law provision in the

             Settlement, to the extent that California or other law may be applicable and

             enforceable, Class members hereby agree that the provisions of Section 1542 of

             the Civil Code of the State of California and all similar federal or state laws,

             rights, rules, or legal principles of any other jurisdiction that may be applicable

             here are hereby knowingly and voluntarily waived and relinquished by Class

             members.

E. Effect of Disapproval, Cancellation, or Termination.

       5.1   In the event that 7.5% or more of the members of the Class validly opt out, Aetna

             may, in its sole and absolute discretion, terminate this Settlement by delivering a

             notice of termination to Class Counsel within fifteen (15) court days of the final

             calculation of opt outs received by the Settlement Administrator.

      5.2    If the conditions of Settlement set forth in this Settlement are not satisfied, if

             Aetna terminates the Settlement under Section 5.1 above, if the Court does not

             enter the Order of Final Approval of Settlement provided for in this Settlement, if

             the Court enters the Order of Final Approval of Settlement and appellate review is

             sought and on such review such Order is materially modified or reversed, or if

             one or more of the material terms of the Settlement is not approved or the Order

             of Final Approval of Settlement with respect to one or more of such terms is

              materially modified or reversed, then the Settlement shall be canceled and

             terminated unless the Parties can agree within forty-five (45) days (or by




                                               20
                                                                                                6732821.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 21 of 25

EXECUTION COPY

             agreement of the Parties to another specified time period) of such event to amend

             this Settlement in such a manner as to resolve such issue.

      5.3    If the Effective Date does not occur, or if this Settlement is otherwise terminated

             and canceled pursuant to its terms, the Parties shall be deemed to have reverted to

             their respective statuses as of the date and time immediately prior to the execution

             of this Settlement.

      5.4    No ruling by the Court denying in whole or in part the requests by Plaintiff and

             Class Counsel for an award of attorneys' fees, costs, expenses, and an incentive

             payment to the named Plaintiff will be grounds for cancellation or termination of

             the Settlement, notwithstanding any language in this Settlement to the contrary.

F. Miscellaneous Provisions.

      6.1    The Parties hereto agree to cooperate to the extent necessary to effectuate all

             terms and conditions of this Settlement. Such cooperation shall include, but not

             be limited to, reasonable extensions of time to implement the provisions of this

             Settlement; any such extensions shall be in writing and subject to Court approval

             in the event that they impact the Court's schedule and deadlines.

      6.2    Plaintiff and Class Counsel agree that the Class List information will be used for

             settlement purposes only, i.e., effectuating, supporting, and carrying out the terms

             of the Settlement.

      6.3    The Parties and their counsel shall not engage in any conduct intended or

             designed to have the Settlement not approved, or otherwise attempt to (a)

             influence members of the Class to opt out of the settlement, or (b) solicit members




                                              21
                                                                                           6732821.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 22 of 25


EXECUTION COPY

           of the Class to pursue what would otherwise be a Released Claim outside of the

           Action.

    6.4    All exhibits attached hereto are hereby incorporated by reference as though fully

           set forth herein.

    6.5    This Settlement may be amended or modified only by written instrument signed

           by authorized representatives of all Parties or their successors in interest.

    6.6    This Settlement and the exhibits attached hereto constitute the entire agreement

           between Class members, Class Counsel, Aetna, and Aetna's counsel.

    6.7    Counsel for Aetna is authorized to sign the Settlement on behalf of its clients.

           Class Counsel are authorized to sign this Settlement on behalf of Plaintiff and the

           Class.

    6.8    This Settlement shall be binding upon, and inure to the benefit of, the successors

           and assigns of the Parties hereto.

    6.9    All of the terms of this Settlement shall be governed by and interpreted in

           accordance with the laws of the United States and the State of Connecticut.

    6.10   To the extent that any of the exhibits to this Settlement are inconsistent with any

           of the terms of this Settlement, there shall be a presumption that any such

           inconsistencies are resolved in favor of the terms of the Settlement.

    6.11   Except as expressly provided for in this Settlement, each Party will bear its own

           costs and fees.

    6.12   Neither this Settlement nor any document referred to herein nor any action taken

           to carry out this Settlement is or may be construed as either a finding by the Court

           or an admission by Defendants of any fault, wrongdoing, or liability whatsoever.



                                             22
                                                                                           6732821.1
      Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 23 of 25

EXECUTION COPY


               There has been no final determination by the Court as to the merits of the claims

               asserted by the Class against Defendants. In addition, entering this Settlement

               and taking steps to support facilitate administration of this Settlement shall not

               constitute an admission by Defendants that the Class was properly certified or

               should remain certified if this Action were to be litigated.

       6.13    The headings used herein are only for ease of reference, and do not modify the

               terms set forth in the numbered paragraphs.

       6.14    This Settlement may be executed in one or more counterparts. All executed

               counterparts, taken together, shall constitute a single, enforceable instrument.

       IN WITNESS WHEREOF, the Parties hereto have caused this Settlement to be executed

by their duly authorized attorneys, as of the day and year first set forth above.

                                                   CHRISTOPHER MEIDL, on his own behalf
                                                   and on behalf of th Class

Date: February 15, 2019                             By:
                                                       Andrew N.     ldfarb
Elizabeth K. Acee                                      Federal Bar No.: phv   43
Federal Bar No.: ct 20986                              agoldfarb@zuckerman.com
elizabeth.acee@leclairryan.com                         ZUCKERMAN SPAEDER LLP
Daniel P. Elliott                                      1800 M Street, NW, Suite 1000
Federal Bar No.: ct 28058                              Washington, D.C.20036
daniel.elliott@leclairryan.com                         Tel: 202.778.1800
LeCLAIRRYAN, Professional Corporation                  Fax: 202.822 8106
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                    D. Brian Huffoid (Pro Hac Vice)
Tel : 203.672.1638                                     dbhuffordic0,zuckerman.com
Fax: 203.672.3228                                      ZUCKE RMAN SPAEDER LLP
                                                       399 Park Avenue, 14th Floor
Meiram Bendat (Pro Hac Vice)                           New York, NY 10022
mbendat@psych-appeal.com                               Tel: 212.704.9600
PSYCH APPEAL, INC.                                     Fax 212.704.4256
8560 West Sunset Boulevard, Suite 500
West Hollywood, CA 90'069                                 ('ounsel for the Class
Tel: 310.598.3690 Ext. 101
Fax: 888.975 1957


                                                 23
                                                                                              032821 I
     Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 24 of 25


EXECUTION COPY



Date: February 15, 2019               AETNA INC and AETNA LIFE
                                      INSURA    COMPANY

                                      By:
                                         G ffrey M. Sigler
                                         Federal Bar No.: phv 25472
                                         gsigler@gibsondunn.com
                                         GIBSON DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, D.C. 20036
                                         Tel: 202.955.8500
                                         Fax: 202.530.9635

                                         Thomas J. Finn
                                         Federal Bar No.: ct 20929
                                         tfinn@mccarter.com
                                         Paula Cruz Cedillo
                                         Federal Bar No.: ct 23485
                                         pcedillo@mccarter.com
                                         McCARTER & ENGLISH LLP
                                         CityPlace I, 36th Floor
                                         185 Asylum Street
                                         Hartford, Connecticut 06103
                                         Tel.: 860.275.6700
                                         Fax: 860.724.3397

                                         Counsel to Defendants Aetna Inc. and
                                         Aetna Life Insurance Company




                                    24




                                                                            673282 1.1
   Case 3:15-cv-01319-JCH Document 203-2 Filed 02/15/19 Page 25 of 25

EXECUTION COPY


                                   Exhibit Summary

Exhibit A   Order Preliminarily Approving Settlement and Approving Notice of Proposed
            Settlement and Fairness Hearing
Exhibit B   Notice of Proposed Settlement of Class Action and Fairness Hearing and Opt-Out
            Form
Exhibit C   Order of Final Approval of Settlement
Exhibit D   Class Action Fairness Act of 2005 Notices




                                           25




                                                                                    6732821.1
